COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:        Todd David Rogers v. Gina Marie Rogers

Appellate case number:      01-15-00224-CV

Trial court case number:    12-DCV-199022

Trial court:                434th District Court of Fort Bend County

       On August 11, 2015, this Court granted the motion by appellant, Todd David
Rogers, to abate this appeal to permit the trial court to render a final judgment in this
divorce case. In that Order, the Court stated that if a supplemental clerk’s record
containing a final judgment was not received by this Court within thirty days of that
Order, this appeal may be dismissed for want of jurisdiction unless appellant moved to
extend the abatement and that extension was granted. On September 9, 2015, appellant
timely filed a request to extend the abatement for a few days to allow for completion of
the supplemental clerk’s record, contending that it was appellant’s “belief at this time that
the decree has been signed by the Court,” and that the “request for the supplementation of
the Clerk’s record is being filed at the same time as this request.” Finally, appellant
requests that this Court enter an order indefinitely continuing the abatement “pending
further notice from the parties and action from the trial court.”
       However, on September 15, 2015, the trial clerk filed a “Trial Court Clerk’s
Notice of Non-Payment,” stating that the deadline for filing the supplemental clerk’s
record had passed because appellant neither had made payment arrangements nor
requested that the supplemental clerk’s record be prepared. According to the trial clerk’s
website, a final decree of divorce was signed by the trial judge on September 14, 2015,
and was mailed to the parties on September 15, 2015.
       Accordingly, appellant’s motion to extend the abatement is GRANTED, in part.
See TEX. R. APP. P. 27.2. However, if appellant fails to provide evidence of payment or
arrangements to pay for the supplemental clerk’s record containing the final judgment
with the Clerk of this Court within 10 days of the date of this order, this appeal may be
reinstated and dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a), (c),
43.2(f).
        This appeal’s abatement is continued and this appeal will be reinstated on this
Court’s active docket when a supplemental clerk’s record containing a final judgment is
filed in this Court.
      It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                   

Date: September 22, 2015